DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/22 has been entered.
 	Claims 1, 3, 6, 7, and 10 are pending.
	Claims 1, 3, and 10 have been amended by Applicant.
	Claims 1, 3, 6, 7, and 10 are currently under consideration.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	This Office Action contains New Rejections.

Rejections Withdrawn
	All previous rejections are withdrawn.

New Rejections
Claim Rejections - 35 USC § 112
Claims 1, 3, 6, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Step “vi)” of claim 1 recites “…administering one or more cancer treatments to the subject identified as having the first ratio lower than a predetermined corresponding reference value, and the second ratio higher than a predetermined corresponding reference value….”  There is insufficient antecedent basis for “the subject identified as having the first ratio lower than a predetermined corresponding reference value, and the second ratio higher than a predetermined corresponding reference value” in the claims.

Step “iv)” of claim 3 recites “…administering one or more cancer treatments to the subject identified as having a higher level than a predetermined reference value of at least one single stranded DNA fragment ranging from 98 to 218 nucleotides, and a lower than a predetermined corresponding reference value of at least one single stranded DNA fragment having a length ranging from 160 to 218 nucleotides….”  There is insufficient antecedent basis for “the subject identified as having a higher level than a predetermined reference value of at least one single stranded DNA fragment ranging from 98 to 218 nucleotides, and a lower than a predetermined corresponding reference value of at least one single stranded DNA fragment having a length ranging from 160 to 218 nucleotide” in the claims.

Step “vi)” of claim 10 recites “…administering one or more cancer treatments to the subject identified as having the first ratio higher than a predetermined corresponding reference value and/or the second ratio lower than a predetermined corresponding reference value….”  There is insufficient antecedent basis for “the subject identified as having the first ratio higher than a predetermined corresponding reference value and/or the second ratio lower than a predetermined corresponding reference value” in the claims.

Claim Rejections - 35 USC § 101
Claims 1, 6, 7, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. Abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 1, 6, 7, and 10 are directed to abstract ideas because the claims recite an abstract idea (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract idea” is the “calculating” steps of claims 1 and 10 (mental processes). It is noted claims 1 and 10 each recite a treatment step; however, the treatment steps are generic and do not require any particular treatment and is equivalent to an “apply it” step (see MPEP 2106.04(d)(2)). Therefore, the treatment steps of claims 1 and 10 do not integrate the judicial exception(s) into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of extracting cell free DNA (cfDNA) from a sample obtained from a subject, denaturing the cfDNA to obtain single stranded fragments of cfDNA, determining levels of the single stranded fragments, and administering just any known cancer treatment selected from radiotherapy, chemotherapy, and immunotherapy (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of determining whether a subject has cancer comprising extracting cell free DNA (cfDNA) from a sample obtained from the subject, denaturing the cfDNA to obtain single stranded fragments of cfDNA, and determining levels of the single stranded fragments, and administering just any known cancer treatment selected from radiotherapy, chemotherapy, and immunotherapy would conventionally and routinely perform such steps. See Thierry et al (WO 2015/181213 A1; 12/3/15; 6/5/20 IDS) and Thierry et al (WO 2012/028746 A1; 3/8/12; 6/5/20 IDS) as both teaching determining whether a subject has cancer comprising extracting cell free DNA (cfDNA) from a sample obtained from the subject, denaturing the cfDNA to obtain single stranded fragments of cfDNA, and determining levels of the single stranded fragments, and administering a cancer treatment selected from radiotherapy, chemotherapy, and immunotherapy to subjects with cancer. Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the judicial exception(s). Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting cfDNA and treating cancer patients with conventional and routine cancer treatments) are routinely performed in the art to characterize and treat subjects. Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, 7, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a NEW MATTER rejection.

Claim 1 recites methods comprising calculating a first ratio of a level of at least one first single stranded DNA fragment having a length of less than 160 nucleotides to a level of at least one single stranded DNA fragment having a length equal to or greater than 160 nucleotides and administering one or more cancer treatment including radiotherapy, chemotherapy, and/or immunotherapy to a subject identified as having the first ratio lower than a predetermined corresponding reference value.  Descriptions of methods comprising calculating a first ratio of a level of at least one first single stranded DNA fragment having a length of less than 160 nucleotides to a level of at least one single stranded DNA fragment having a length equal to or greater than 160 nucleotides and administering one or more cancer treatment including radiotherapy, chemotherapy, and/or immunotherapy to a subject identified as having the first ratio lower than a predetermined corresponding reference value are not found in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the invention was filed, had possession of the claimed invention. 
In the Reply of 11/4/22, Applicant indicates support for this claim is found beginning at line 21 on page 9. However, the method beginning at line 21 on page 9 does not disclose the recited method comprising administering one or more cancer treatment including radiotherapy, chemotherapy, and/or immunotherapy to a subject identified as having the first ratio lower than a predetermined corresponding reference value

Claim 1 recites methods comprising calculating a second ratio of a level of at least one single stranded DNA fragment having a length equal to or greater than 160 nucleotides to a level of at least one first single stranded DNA fragment having a length of less than 160 nucleotides and administering one or more cancer treatment including radiotherapy, chemotherapy, and/or immunotherapy to a subject identified as having the second ratio higher than a predetermined corresponding reference value.  Descriptions of methods comprising calculating a second ratio of a level of at least one single stranded DNA fragment having a length equal to or greater than 160 nucleotides to a level of at least one first single stranded DNA fragment having a length of less than 160 nucleotides and administering one or more cancer treatment including radiotherapy, chemotherapy, and/or immunotherapy to a subject identified as having the second ratio higher than a predetermined corresponding reference value are not found in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the invention was filed, had possession of the claimed invention.
In the Reply of 11/4/22, Applicant indicates support for this claim is found beginning at line 21 on page 9. However, the method beginning at line 21 on page 9 does not disclose the recited method comprising administering one or more cancer treatment including radiotherapy, chemotherapy, and/or immunotherapy to a subject identified as having the second ratio higher than a predetermined corresponding reference value

Claim 3 recites a method comprising administering one or more cancer treatments including radiotherapy, chemotherapy, and/or immunotherapy to a subject identified as having a higher level than a predetermined reference value of at least one single stranded DNA fragment ranging from 98 to 218 nucleotides and a lower level than a predetermined corresponding reference value of at least one single stranded DNA fragment having a length ranging from 160 to 218 nucleotides.  Descriptions of methods comprising administering one or more cancer treatments including radiotherapy, chemotherapy, and/or immunotherapy to a subject identified as having a higher level than a predetermined reference value of at least one single stranded DNA fragment ranging from 98 to 218 nucleotides and a lower level than a predetermined corresponding reference value of at least one single stranded DNA fragment having a length ranging from 160 to 218 nucleotides are not found in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the invention was filed, had possession of the claimed invention.
In the Reply of 11/4/22, Applicant argues support for claim 3 is found in Table 3 and a method disclosed on page 9. However, Table 3 and page 9 do not disclose a method comprising administering one or more cancer treatments including radiotherapy, chemotherapy, and/or immunotherapy to a subject identified as having a higher level than a predetermined reference value of at least one single stranded DNA fragment ranging from 98 to 218 nucleotides and a lower level than a predetermined corresponding reference value of at least one single stranded DNA fragment having a length ranging from 160 to 218 nucleotides.


Claim 10 recites methods comprising calculating a first ratio of a level of at least one first single stranded DNA fragment ranging from 165 to 250 nucleotides to a level of at least one single stranded DNA fragment ranging from 119-120 nucleotides and administering one or more cancer treatment including radiotherapy, chemotherapy, and/or immunotherapy to a subject identified as having the first ratio higher than a predetermined corresponding reference value.  Descriptions of methods comprising calculating a first ratio of a level of at least one first single stranded DNA fragment ranging from 165 to 250 nucleotides to a level of at least one single stranded DNA fragment ranging from 119-120 nucleotides and administering one or more cancer treatment including radiotherapy, chemotherapy, and/or immunotherapy to a subject identified as having the first ratio higher than a predetermined corresponding reference value are not found in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the invention was filed, had possession of the claimed invention.
In the Reply of 11/4/22, Applicant argues support for claim 10 is found in Table 3 of the specification. However, Table 3 of the specification does not disclose methods comprising administering one or more cancer treatment including radiotherapy, chemotherapy, and/or immunotherapy to a subject identified as having the recited first ratio higher than a predetermined corresponding reference value. 

Claim 10 recites methods comprising calculating a second ratio of a level of at least one single stranded DNA fragment ranging from 119-120 nucleotides to a level of at least one first single stranded DNA fragment ranging from 165 to 250 nucleotides and administering one or more cancer treatment including radiotherapy, chemotherapy, and/or immunotherapy to a subject identified as having the second ratio lower than a predetermined corresponding reference value.  Descriptions of methods comprising calculating a second ratio of a level of at least one single stranded DNA fragment ranging from 119-120 nucleotides to a level of at least one first single stranded DNA fragment ranging from 165 to 250 nucleotides and administering one or more cancer treatment including radiotherapy, chemotherapy, and/or immunotherapy to a subject identified as having the second ratio lower than a predetermined corresponding reference value are not found in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the invention was filed, had possession of the claimed invention. 
In the Reply of 11/4/22, Applicant argues support for claim 10 is found in Table 3 of the specification. However, Table 3 of the specification does not disclose methods comprising administering one or more cancer treatment including radiotherapy, chemotherapy, and/or immunotherapy to a subject identified as having the recited second ratio lower than a predetermined corresponding reference value. Further, it is noted, Table 3 of the instant specification discloses a method wherein a ratio of a level of at least one single stranded DNA fragment ranging from 119-120 nucleotides to a level of at least one first single stranded DNA fragment ranging from 165 to 250 nucleotides is higher in cancer patients as compare to healthy individuals.
	
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642